Citation Nr: 1014578	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-18 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1970 
to January 1972.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Fargo, 
North Dakota.  

The  issue of unilateral tinnitus has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

FINDINGS OF FACT

1.  Left ear hearing loss was demonstrated upon audiometric 
evaluation upon entrance into service.

2.  Chronic increase in hearing impairment (to include left 
ear hearing loss disability for VA purposes) was not shown in 
service or within one year of discharge from service.


CONCLUSION OF LAW

Pre-existing left ear hearing loss was not aggravated by 
active service, and may not be presumed (as an organic 
disease of the nervous system) to have been so aggravated. 38 
U.S.C.A. §§ 1110, 1111, 1154, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009; 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction(AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.   

In VA correspondence, dated in October 2007, VA informed the 
appellant of what evidence was required to substantiate his 
claim and of his and VA's respective duties for obtaining 
evidence.  The correspondence also informed the appellant 
that that a disability rating and/or effective date would be 
assigned if service connection was warranted.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication of the claim, the timing of the notice complies 
with the express requirements of the law as found by the 
Court in Pelegrini.  

Duty to Assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), VA 
examination records, and the statements of the Veteran, his 
spouse, his brother, and a co-worker.  The Board has 
carefully reviewed the statements and concludes that there 
has been no identification of further available evidence not 
already of record. The Board also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding pertinent evidence with respect to the Veteran's 
claim.  

With regard to the issue of left ear hearing loss disability, 
a VA examination and opinion was obtained in December 2007. 
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination/opinion obtained in this case is more 
than adequate.  The examination report provided pertinent 
clinical findings consistent, and provided supporting 
rationale for the opinions proffered.  Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008).  The audiological opinion is 
predicated on a full audiometric examination of the Veteran 
and a review of his claims file.  It considers the pertinent 
evidence of record, to include the Veteran's audiometric 
results, and the statements of the Veteran regarding in-
service, and post service, acoustic trauma.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In the December 2007 VA examination 
report, the examiner noted that the Veteran reported that he 
has the greatest difficulty hearing in groups and with 
background noise.  Thus, it is established that the VA 
examiner did consider the functional effects caused by the 
hearing disability.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been 
met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

Legal Criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hearing loss disability, as an organic 
disease of the nervous system, becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 C.F.R. § 3.306.

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran avers that he has left ear hearing loss 
disability as a result of exposure to acoustic trauma while 
in active service.  The first element of service connection 
is medical evidence of a current disability.  The evidence of 
record includes a December 2007 VA audiological examination 
report.  The evaluation revealed that pure tone air 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
40
60
75
95

The word recognition score was 64 percent for the left ear 
using the Maryland CNC word list test.  The Board notes that 
the Veteran has current left ear hearing loss disability for 
VA purposes.  38 C.F.R. § 3.385.

The second criterion for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  
The Veteran's DD 214 reflects that the Veteran's military 
occupational specialty (MOS) was as a light weapons 
infantryman.  In addition, his DD 214 reflects the Veteran 
served in Vietnam.  Based on the foregoing, exposure to 
acoustic trauma in service is conceded as consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a) (West 
2002).

The Veteran's STRs include a September 1970 report of medical 
examination for induction purposes.  An audiological 
evaluation revealed that pure tone air thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
5
5
--
50

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993) the Court 
held that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Therefore, the Veteran's induction examination 
report reflects a hearing loss in the Veteran's left ear at 
the 500 and 4000 Hz. frequencies.  As such, the presumption 
of soundness on induction does not attach, and service 
connection may be considered only on the basis of aggravation 
of hearing loss in service.  

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service. 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  If 
a presumption of aggravation under section 1153 arises, due 
to an increase in a disability in service, the burden shifts 
to the government to show a lack of aggravation by 
establishing "that the increase in disability is due to the 
natural progress of the disease." 38 U.S.C. § 1153; see also 
38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004).

The Veteran's STRs include a January 1972 report of medical 
examination for separation purposes.  The audiological 
evaluation revealed that pure tone air thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
0
0
60
55

Thus, the record reflects that the Veteran's hearing acuity 
did not worsen at 500, 1000, or 2000 Hz.  With regard to the 
3,000 Hz. frequency, the Board notes that the September 1970 
examination report did not annotate the 3,000 Hz. frequency; 
however, the audiogram cards from both examinations are 
included in the claims file.  The Board notes that it does 
not interpret graphs of audiological readings.  Nevertheless, 
a review of the Veteran's graphs does not indicate that any 
further VA opinion with regard to the 3,000 frequency is 
warranted.  Although, the December 2007 did not specifically 
note the Veteran's hearing acuity levels at the 3,000 Hz. 
frequency, both the induction and separation audiological 
graphs are included in the claims file, which the December 
2007 VA examiner reviewed.

The evidence reflects that upon separation, the Veteran's 
hearing acuity levels was normal at the 500, 1000, and 2000 
Hz. levels.  It was not normal at 4000 Hz., the  level at 
which the Veteran had pre-existing hearing loss.  See 
Hensley, Id.  The December 2007 VA examiner found that there 
was no significant change in the left ear hearing acuity 
during service.  The Board notes that hearing acuity may be 
considered clinically identical when results are within 5 dB, 
the smallest increment measured, under clinical conditions.  

As noted above, aggravation of a pre-existing injury may not 
be conceded where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306.  Therefore, 
aggravation of the left ear hearing loss is not conceded.  

The December 2007 VA examiner opined that the Veteran's 
current left ear hearing loss is less than likely the result 
of his military service.

Based on the forgoing, the Board finds that element two 
(service incurrence or aggravation of an injury or disease) 
and element three (medical nexus between an in-service 
incurrence or aggravation and current disability) have not 
been met. 

A statement by the Veteran's brother, T.C., reflects that 
T.C. noticed that the Veteran had a hearing loss when he 
returned from Vietnam.  A statement by C.S. reflects that he 
has known the Veteran since high school, worked with the 
Veteran post service, and observed that the Veteran had 
hearing problems.  A statement by the Veteran's wife reflects 
that she met him in 1972 after he served in Vietnam, and she 
noticed that he had problems with his hearing.  The Board 
finds that the lay statements have little, if any, probative 
value.  The Board acknowledges that the Veteran had a hearing 
loss after service and that he is service-connected for right 
ear hearing loss disability.  None of the three lay 
statements addresses the Veteran's pre-service left ear 
hearing acuity.  In fact, the Veteran's spouse did not know 
him prior to his active service.  Moreover, none of the three 
individuals has been shown to possess the requisite training 
or credentials needed to render a competent opinion as to the 
Veteran's left ear hearing loss as opposed to right ear 
hearing loss, or as to any acuity shift, or lack of shift, in 
the Veteran's pre-existing left ear hearing during service.  
Espiritu supra.

The Board notes that the Veteran may sincerely believe that 
left ear hearing loss disability was incurred or aggravated 
by active service.  However, the Veteran has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical diagnosis or 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for left ear hearing loss 
disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


